EXHIBIT 99.1 [THE FIRST OF LONG ISLAND CORPORATION LETTERHEAD] May 6, 2011 For More Information Contact: Mark D. Curtis, Senior Vice President and Treasurer (516) 671-4900, Ext. 556 PRESS RELEASE IMMEDIATE THE FIRST OF LONG ISLAND CORPORATION ANNOUNCES INCREASE IN NET INCOME FOR THE FIRST QUARTER OF 2011 Glen Head, New York, May 6, 2011 (GLOBE NEWSWIRE) – The First of Long Island Corporation (Nasdaq: FLIC) reported net income of $4.8 million for the first quarter of 2011, an increase of 3.6%, from $4.6 million earned in the same period last year.Earnings per share were $.54 for the quarter, a decrease of $.09 from $.63 per share earned in the same period last year.Returns on average assets (ROA) and average equity (ROE) were 1.12% and 11.97%, respectively, for the first quarter of 2011 as compared to 1.13% and 15.56%, respectively, for the same period last year.The decreases in earnings per share and ROE were primarily attributable to the dilutive effect of the 2010 sale of 1.4 million shares of common stock.Furthermore, securities gains were $122,000 in the first quarter of this year versus $566,000 in the same period last year.Excluding these gains, net income is up by $432,000, or 10.1%, and earnings per share is down by $.05. Growth in net interest income of $643,000, or 4.7%, was the primary driver of the increase in net income for the first quarter of this year compared to the same period last year.Net interest income increased for a variety of reasons including an overall increase in total average interest-earning assets of $68.5 million, or 4.3%.In addition, management improved the mix of the Bank’s interest-earning assets by focusing its growth efforts on higher yielding asset categories, namely loans and tax-exempt securities, and using runoff from lower yielding taxable securities to fund some of this growth.The remainder of the growth was funded by increases in checking deposits and capital, both of which are desirable funding sources because neither has an associated interest cost.The benefit derived from the growth and change in mix of interest-earning assets and use of noninterest bearing funding outweighed the negative impact of market driven declines in yield on both the Bank’s securities and loan portfolios.The Bank’s net interest income also benefitted from management’s successful efforts to decrease the overall cost of interest-bearing liabilities, despite measures taken to mitigate the negative impact that future increases in interest rates could have on the Bank’s earnings.These measures, which included the promotion of five year time deposits and additional long-term borrowings, resulted in paying more for funding today in exchange for reducing the potential negative impact that future increases in interest rates could have on the Bank’s earnings. Other key components contributing to the Bank’s positive results for the current quarter were management’s ongoing expense control efforts, including a $186,000 reduction in income tax expense resulting primarily from the growth in the tax-exempt securities portfolio.Although the Bank opened five new branches since the beginning of 2010, salaries and employee benefits decreased slightly from the same period last year.The decrease in salaries resulted from management’s ability to reduce staff without compromising internal controls or service quality. From the standpoint of branch staffing, in some cases management was able to staff new branches with experienced personnel from existing branches and thereby avoid adding to overall staff count.In addition, when deemed appropriate from a service and efficiency standpoint, management reduced staff in other areas of the Bank through attrition.The decrease in employee benefit expense is primarily attributable to lower pension plan expense. The Bank’s provision for loan losses was $854,000 for the first quarter of 2011 compared to $778,000 for the same quarter last year.The provision for the first quarter of 2011 is primarily attributable to growth in the loan portfolio and, from management’s perspective, a lack of meaningful improvement in national and local economic conditions.The Bank’s allowance for loan losses at March 31, 2011 was $14.9 million, or 1.58% of total loans, compared to $14.0 million, or 1.55% of total loans, at December 31, 2010.The credit quality of the Bank’s loan portfolio remains excellent as evidenced by, among other things, a very low level of delinquent loans.Total delinquent loans amounted to $3.4 million at March 31, 2011, comprised of loans past due 30 to 89 days of $532,000 and nonaccrual loans of $2.9 million.The credit quality of the Bank’s securities portfolio also remains excellent.The Bank’s mortgage securities are backed by mortgages underwritten on conventional terms, and almost all of these securities are full faith and credit obligations of the U.S. government.The remainder of the Bank’s securities portfolio consists principally of municipal securities rated AA or better by major rating agencies. The Bank’s Tier 1 leverage, Tier 1 risk-based and total risk-based capital ratios were 9.39%, 20.20% and 21.46%, respectively, at March 31, 2011.The strength of the Corporation’s balance sheet, from both a capital and asset quality perspective, positions the Bank for continued growth in a measured and disciplined fashion.Key strategic initiatives to improve the Bank’s earnings prospects will continue to include loan growth and expansion of the Bank’s branch distribution system both on Long Island and in New York City.Thus far in 2011, the Bank opened a full service branch in Point Lookout, Long Island and plans to open a full service branch in Massapequa, Long Island later in the year. BALANCE SHEET INFORMATION 3/31/11 12/31/10 (in thousands) Total Assets $ $ Loans: Commercial and industrial Secured by real estate: Commercial mortgages Residential mortgages Home equity Consumer Net deferred loan origination costs Allowance for loan losses ) ) Investment Securities: U.S. government agencies State and municipals Pass-through mortgage securities Collateralized mortgage obligations Deposits: Checking Savings, NOW and money market Time, $100,000 and over Time, other Borrowed Funds Stockholders' Equity CONDENSED INCOME STATEMENT Three Months Ended 3/31/11 3/31/10 (in thousands, except per share data) Net Interest Income $ $ Provision for Loan Losses Net Interest Income After Loan Loss Provision Gains on Sales of Securities Other Noninterest Income Noninterest Expense Income Before Income Taxes Income Tax Expense Net Income $ $ Earnings Per Share: Basic $ .55 $ .64 Diluted $ .54 $ .63 Cash Dividends Declared Per Share $ .22 $ .20 ROA % % ROE % % Net Interest Margin % % ASSET QUALITY INFORMATION 3/31/11 12/31/10 Delinquent and nonaccrual loans: (dollars in thousands) Past due 30 through 89 days $ $ Loans past due 90 days or more and still accruing - - Nonaccrual $ $ Troubled debt restructurings: Not included in delinquent loans $ $ Included in delinquent loans $ $ Other real estate owned $
